                Case 1:20-cr-00258-SN Document 37 Filed 11/19/20 Page 1 of 1




                                                                                                                                     1 1/ 1 9/ 2 0 2 0




T h e tr a v el r e q u est is D E NI E D. D ef e n d a nt is c urr e ntl y s er vi n g a t er m of h o m e d et e nti o n t h at d o es n ot
e x pir e u ntil M ar c h 2 7, 2 0 2 1. D ef e n d a nt h as n ot pr es e nt e d a n y e x c e pti o n al cir c u mst a n c es t o j ustif y
tr a v el at t his ti m e.
S O O R D E R E D.


N o v e m b er 1 9, 2 0 2 0
N e w Y or k, N e w Y or k
